Citation Nr: 0329324	
Decision Date: 10/28/03    Archive Date: 11/05/03

DOCKET NO.  00-09 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date, prior to October 27, 
1994, for the grant of entitlement to service connection for 
PTSD.

3.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Cindy B. Smith, Attorney at 
Law


ATTORNEY FOR THE BOARD

K. Johnson, Counsel

INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.

This matter came to the Board of Veterans' Appeals (Board) 
from decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Waco, Texas.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Processing Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.43 and 
38.02.

The Board notes that the Veterans Claims Assistance Act of 
2000 applies to this appeal.  Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Under the VCAA, VA must make reasonable efforts 
to obtain relevant records that the claimant adequately 
identifies to VA and authorizes VA to obtain.  38 U.S.C.A. 
§ 5103A(b) (West 2002).  

There are various references in the file indicating that the 
veteran has been receiving benefits from the Social Security 
Administration (SSA) since 1988 or 1990.  He has also 
asserted that the award was primarily based on his PTSD.  
However, records from SSA are not associated with the claims 
file.  

It is noted that if records from a Federal department or 
agency need to be obtained, the VCAA requires that "efforts 
to obtain those records shall continue until they are 
obtained unless it is reasonably certain that the records do 
not exist or that further efforts to obtain them would be 
futile."  (emphasis added).  38 U.S.C. § 5103A(b)(2). 

Furthermore, the SSA records are relevant to all three issues 
that are the subject of this appeal.  Therefore, it is 
essential to determine SSA's bases for awarding disability 
benefits, as well as reviewing medical evidence relied upon 
in making that determination.  Efforts should be made to 
secure and associate with the claims folder any SSA 
disability decision in the veteran's case and all medical 
records upon which the SSA decision was based.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

With respect to the rating for PTSD, the veteran expressed 
his disagreement with the initial rating assigned when 
entitlement to service connection was granted in March 1999.  
The Board notes that at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found; this is a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App 119 
(1999).  Therefore, the assignment of "staged" ratings 
should be considered.

A review of the record shows that the RO issued VCAA letters 
to the veteran in 2001 and 2003 regarding various claims that 
he has filed, including those matters currently on appeal.  
However, the letters direct the veteran to submit additional 
evidence or information within 30 days of the date of the 
letter.  In this regard, the Board points out that in a 
decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
invalidated the 30-day response period contained in 38 C.F.R. 
§ 3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  
The CAFC made a conclusion similar to the one reached in 
Disabled Am. Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  




The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

Therefore, since this case is being remanded for additional 
development, the VBA AMC must take this opportunity to inform 
the appellant that notwithstanding the information previously 
provided, a full year is allowed to respond to a VCAA notice.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).

In light of the foregoing, the case is REMANDED to the VBA 
AMC for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

2.  The VBA AMC should obtain from the 
Social Security Administration the 
records pertinent to the veteran's claim 
for Social Security disability benefits 
as well as the medical records relied 
upon concerning that claim.  Once 
obtained, the records should be 
associated with the claims folder.


3.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002), and any other applicable 
legal precedent. 

Such notice should specifically apprise 
him of the evidence and information 
necessary to substantiate his claim(s) 
and inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information, and of the 
appropriate time limitation within which 
to submit any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  A record of his 
notification must be incorporated into 
the claims file.

4.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  If not, corrective procedures 
should be implemented.  The Board errs as 
a matter of law when fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claim of entitlement to 
a higher initial rating for PTSD.  
Consideration should be given to the 
matter of "staged" ratings as per 
Fenderson v. West, 12 Vet. App 119 
(1999).  

The VBA AMC should also readjudicate the 
claim of entitlement to an effective date 
prior to October 27, 1994 for the grant 
of service connection for PTSD and the 
claim of entitlement to a TDIU.  

If the benefits requested on appeal are not granted to the 
appellant's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant action taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issues currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  Thereafter, the case should be returned to the 
Board for further appellate review, if otherwise in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until he is notified by the VBA AMC. 



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


